Berry Petroleum Company News Contact: Berry Petroleum Company 5201 Truxtun Ave., Ste. 300 Bakersfield, CA93309 1-661-616-3900 Contacts: Robert F. Heinemann, President and CEO Berry Petroleum Announces Mr. David D. Wolf has been named to the position of Executive Vice President and Chief Financial Officer Bakersfield, Calif. (BUSINESS WIRE) – June 19, 2008 Bakersfield, CA - Today, Berry Petroleum Company announced that Mr. David D. Wolf has been named to the position of Executive Vice President and Chief Financial Officer. Mr. Wolf, age 37, has served as a Managing Director in JPMorgan's Oil and Gas Group and has been with that firm since 1995 where he has participated in numerous equity, debt and M&A transactions in the energy industry. Mr. Wolf holds a B.S. in Economics from Rollins College and an MBA in Finance from the Crummer Graduate School of Business at the same institution. In his role at Berry, Mr. Wolf will be responsible for leading the Company's finance and accounting organization and will participate in representing Berry to investors, lenders and credit rating agencies. Mr. Wolf's employment with Berry Petroleum Company will commence upon his satisfaction of certain conditions of his prior employment, but in any event is expected to be on or before September 15, 2008. Robert F.
